Title: Continental Congress Report on the Deputation to Rhode Island, [17 December 1782]
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia, December 17, 1782]
That the deputation appointed to go to the state of Rhode Island to Urge the Necessity of a Compliance with the recommendation of Congress for laying an impost of 5 ⅌ Ct. delay their journey till the further order of Congress
The Committee to whom was referred the foregoing motion beg leave to report it as their opinion that the deputation ought to proceed as soon as possible.
